                 Case 20-11177-KBO       Doc 381-1      Filed 07/28/20      Page 1 of 5




                                  CERTIFICATE OF SERVICE

      I, William P. Bowden, hereby certify that on July 28, 2020, I caused one copy of the foregoing

document to be served upon the parties on the attached service list via first class mail.



                                                        /s/ William P. Bowden
                                                        William P. Bowden (DE #2553)




{01591174;v1 }
                          Case 20-11177-KBO      Doc 381-1          Filed 07/28/20   Page 2 of 5
            Akorn, Inc.                        Alabama Attorney General                      Alaska Attorney General
         Joseph Bonaccorsi                     Attn Bankruptcy Department                   Attn Bankruptcy Department
    1925 W. Field Court, Suite 300                 501 Washington Ave                     1031 West 4th Avenue, Suite 200
        Lake Forest, IL 60045                        PO Box 300152                          Anchorage, AK 99501-1994
                                               Montgomery, AL 36104-0152



     Arizona Attorney General            Arizona Attorney General's Office - CSS             Arkansas Attorney General
     Attn Bankruptcy Department                Attn Bankruptcy Department                    Attn Bankruptcy Department
         2005 N Central Ave                           PO Box 6123                               323 Center St. Ste 200
      Phoenix, AZ 85004-2926                            MD 7611                              Little Rock, AR 72201-2610
                                                 Phoenix, AZ 85005-6123



    Bartlett Hackett Feinberg P.C.                      Bayard, P.A.                               Blakeley LLP
            Frank F. McGinn                   Scott D. Cousins, Scott D. Jones                   Scott E. Blakeley
     155 Federal Street, 9th Floor             600 N. King Street, Suite 400            18500 Von Karman Avenue, Fifth Floor
          Boston, MA 02110                         Wilmington, DE 19801                          Irvine, CA 92612




          Bodell Bové, LLC                            Bodman PLC                       Buchalter, a Professional Corporation
        Bruce W. McCullough                         Ralph E. McDowell                         Jeffrey K. Garfinkle, Esq
    1225 N. King Street, Suite 1000               1901 St. Antoine Street               18400 Von Karman Avenue, Suite 800
        Wilmington, DE 19801                      6th Floor at Ford Field                         Irvine, CA 92612
                                                     Detroit, MI 48226



Buchalter, a Professional Corporation          California Attorney General                   Colorado Attorney General
       Shawn M. Christianson                   Attn Bankruptcy Department                    Attn Bankruptcy Department
    55 Second Street, 17th Floor                   1300 I St., Ste. 1740                Ralph L Carr Colorado Judicial Building
   San Francisco, CA 94105-3493                Sacramento, CA 95814-2919                       1300 Broadway, 10th Fl
                                                                                                  Denver, CO 80203



   Connecticut Attorney General                Delaware Attorney General                      Delaware Dept of Justice
    Attn Bankruptcy Department                       Kathy Jennings                             Attn Bankruptcy Dept
             55 Elm St.                        Carvel State Office Building                    820 N French St 6th Fl
         Hartford, CT 06106                          820 N French St                           Wilmington, DE 19801
                                                  Wilmington, DE 19801



     Delaware Secretary of State                Delaware State Treasury                District of Columbia Attorney General
Division of Corporations Franchise Tax        820 Silver Lake Blvd., Suite 100               Attn Bankruptcy Department
          401 Federal Street                         Dover, DE 19904                       441 4th Street NW Suite 1100S
              PO Box 898                                                                        Washington, DC 20001
            Dover, DE 19903



     Drug Enforcement Agency                        Duane Morris LLP                            Duane Morris LLP
       600 Arch St Rm 10224                         Keri L. Wintle, Esq.                       Sommer L. Ross, Esq.
       Wm J Green Fed Bldg                      100 High Street, Suite 2400               222 Delaware Avenue, Suite 1600
       Philadelphia, PA 19106                    Boston, MA 02110-1724                      Wilmington, DE 19801-1659




Eckert Seamans Cherin & Mellott, LLC     Eckert Seamans Cherin & Mellott, LLC          Eckert Seamans Cherin & Mellott, LLC
        Christopher L. Perkins                  Gary M. Schildhorn, Esq.                       Tara L. Lattomus, Esq.
   919 East Main Street, Suite 1300          Two Liberty Place, 22nd Floor                222 Delaware Avenue, 7th Floor
         Richmond, VA 23219                       50 South 16th Street                         Wilmington, DE 19801
                                                 Philadelphia, PA 19102



     Entwistle & Cappucci LLP                  Entwistle & Cappucci LLP                              Farnan LLP
        Attn Andrew Entwistle                     Attn Joshua K. Porter                Attn Brian E. Farnan, Michael J. Farnan
    401 Congress Ave., Suite 1170              299 Park Avenue, 20th Floor               919 North Market Street, 12th Floor
          Austin, TX 78701                        New York, NY 10171                            Wilmington, DE 19801
                              Case 20-11177-KBO          Doc 381-1           Filed 07/28/20   Page 3 of 5
          Florida Attorney General                     Food and Drug Administration                     Georgia Attorney General
         Attn Bankruptcy Department                      10903 New Hampshire Ave                        Attn Bankruptcy Department
              The Capitol PL-01                         Silver Spring, MD 20993-0002                       40 Capital Square, SW
         Tallahassee, FL 32399-1050                                                                       Atlanta, GA 30334-1300




        Gibson, Dunn & Crutcher LLP              Greenberg, Whitcombe, Takeuchi & Gibson,                Hawaii Attorney General
Attn Scott J. Greenberg, Steven A. Domanowski,                       LLP                                Attn Bankruptcy Department
                Jeremy D. Evans                              Derrick K. Takeuchi                             425 Queen Street
                200 Park Avenue                       21515 Hawthorne Blvd., Suite 450                       Honolulu, HI 96813
               New York, NY 10166                           Torrance, CA 90503



               Hiller Law, LLC                            Idaho Attorney General                         Illinois Attorney General
                 Adam Hiller                            Attn Bankruptcy Department                      Attn Bankruptcy Department
            1500 N. French Street                     700 W. Jefferson Street Suite 210                   James R. Thompson Ctr
            Wilmington, DE 19801                               PO Box 83720                                  100 W. Randolph St.
                                                            Boise, ID 83720-0010                              Chicago, IL 60601



          Indiana Attorney General                       Internal Revenue Service                       Internal Revenue Service
         Attn Bankruptcy Department                         Attn Susanne Larson                       Centralized Insolvency Operation
          Indiana Govt Center South                       31 Hopkins Plz Rm 1150                                PO Box 7346
        302 West Washington St 5th Fl                       Baltimore, MD 21201                        Philadelphia, PA 19101-7346
            Indianapolis, IN 46204



         Internal Revenue Service                         Iowa Attorney General                              Jenner & Block LLP
       Centralized Insolvency Operation                 Attn Bankruptcy Department            William A. Williams, Landon S. Raiford, Catherine
                2970 Market St                           Hoover State Office Bldg                                 L. Steege
           Philadelphia, PA 19104                          1305 E. Walnut Street                            353 North Clark Street
                                                           Des Moines, IA 50319                           Chicago, IL 60654-3456



         Kansas Attorney General                                    KCC                                    Keller Lenkner LLC
         Attn Bankruptcy Department                             Leanne Scott                            Ashley Keller, Seth Meyer
          120 SW 10th Ave., 2nd Fl                      222 N. Pacific Coast Highway               150 North Riverside Plaza, Suite 4270
           Topeka, KS 66612-1597                                  Suite 300                                 Chicago, IL 60606
                                                           El Segundo, CA 90245



         Kentucky Attorney General                          Kirkland & Ellis LLP                            Kirkland & Ellis LLP
         Attn Bankruptcy Department                       Nicole L. Greenblatt, P.C.            Patrick J. Nash, Jr., P.C., Gregory F. Pesce,
              700 Capitol Avenue                           601 Lexington Avenue                      Christopher M. Hayes, Dan Latona
          Capitol Building, Suite 118                       New York, NY 10022                             300 North LaSalle Street
          Frankfort, KY 40601-3449                                                                            Chicago, IL 60654



    Law Office of Susan E. Kaufman, LLC                 Louisiana Attorney General                      Lowenstein Sandler LLP
             Susan E. Kaufman                           Attn Bankruptcy Department            Lawrence M. Rolnick, Esq., Michael J. Hampson,
      919 North Market Street, Suite 460                  1885 North Third Street             Esq., Wojciech F. Jung, Esq., Michael Savetsky,
            Wilmington, DE 19801                          Baton Rouge, LA 70802                                    Esq.
                                                                                                      1251 Avenue of the Americas
                                                                                                           New York, NY 10020


     Maddin, Hauser, Roth & Heller, P.C.                 Maine Attorney General                         Maryland Attorney General
               Earle I. Erman                           Attn Bankruptcy Department                      Attn Bankruptcy Department
     28400 Northwestern Hwy., 2nd Floor                    6 State House Station                             200 St. Paul Place
            Southfield, MI 48034                            Augusta, ME 04333                           Baltimore, MD 21202-2202




      Massachusetts Attorney General                    Michigan Attorney General                      Minnesota Attorney General
        Attn Bankruptcy Department                      Attn Bankruptcy Department                     Attn Bankruptcy Department
            One Ashburton Place                              525 W. Ottawa St.                         445 Minnesota St Suite 1400
          Boston, MA 02108-1518                               P.O. Box 30212                             St Paul, MN 55101-2131
                                                             Lansing, MI 48909
                             Case 20-11177-KBO            Doc 381-1          Filed 07/28/20       Page 4 of 5
        Mississippi Attorney General                     Missouri Attorney General                     Missouri Department of Revenue
         Attn Bankruptcy Department                      Attn Bankruptcy Department                    Steven A. Ginther Bankruptcy Unit
            Walter Sillers Building                          Supreme Court Bldg                                   PO Box 475
             550 High St Ste 1200                              207 W. High St.                          Jefferson City, MO 65105-0475
              Jackson, MS 39201                           Jefferson City, MO 65101



         Montana Attorney General                            Morgan & Morgan                                  Morgan & Morgan
         Attn Bankruptcy Department                            James Young                                     Juan R. Martinez
                 Justice Bldg                         76 South Laura Street, Suite 1100                201 North Franklin Street, 7th Floor
            215 N. Sanders 3rd Fl                          Jacksonville, FL 32202                              Tampa, FL 33602
           Helena, MT 59620-1401



        Nebraska Attorney General                        Nevada Attorney General                       New Hampshire Attorney General
        Attn Bankruptcy Department                       Attn Bankruptcy Department                       Attn Bankruptcy Department
             2115 State Capitol                             Old Supreme Ct. Bldg.                                33 Capitol St.
              P.O. Box 98920                                   100 N. Carson St                               Concord, NH 03301
             Lincoln, NE 68509                              Carson City, NV 89701



       New Jersey Attorney General                     New Mexico Attorney General                        New York Attorney General
        Attn Bankruptcy Department                      Attn Bankruptcy Department                        Attn Bankruptcy Department
     Richard J. Hughes Justice Complex                        408 Galisteo St                             Office of the Attorney General
                25 Market St                                  Villagra Building                                The Capitol, 2nd Fl.
                 PO Box 080                                 Santa Fe, NM 87501                               Albany, NY 12224-0341
          Trenton, NJ 08625-0080


      North Carolina Attorney General                 North Dakota Attorney General               Obermayer Rebmann Maxwell & Hippel LLP
        Attn Bankruptcy Department                      Attn Bankruptcy Department                           Edmond M. George
          9001 Mail Service Center                         600 E. Boulevard Ave.                             1500 Market Street
          Raleigh, NC 27699-9001                                 Dept 125                              Centre Square West, Suite 3400
                                                         Bismarck, ND 58505-0040                           Philadelphia, PA 19102



 Obermayer Rebmann Maxwell & Hippel LLP           Office of the Attorney General of Texas         Office of the United States Trustee Delaware
             Leslie B. Spoltore                       Jason B. Binford, Layla D. Milligan                          Jane Leamy
      123 S. Justison Street Suite 100                Bankruptcy & Collections Division                        844 King St Ste 2207
        Wilmington, DE 19801-5364                         P. O. Box 12548- MC 008                                   Lockbox 35
                                                           Austin, TX 78711-2548                            Wilmington, DE 19899-0035



           Ohio Attorney General                        Oklahoma Attorney General                         Oregon Attorney General
         Attn Bankruptcy Department                     Attn Bankruptcy Department                        Attn Bankruptcy Department
            30 E. Broad St. 14th Fl                           313 NE 21st St                                   1162 Court St. NE
         Columbus, OH 43215-0410                         Oklahoma City, OK 73105                            Salem, OR 97301-4096




Paul, Weiss, Rifkind, Wharton & Garrison LLP   Paul, Weiss, Rifkind, Wharton & Garrison LLP             Pennsylvania Attorney General
            Claudia R. Tobler, Esq              Lewis R. Clayton, Esq., Kelley A. Cornish, Esq.           Attn Bankruptcy Department
              2001 K Street, NW                         1285 Avenue of the Americas                      16th Floor, Strawberry Square
            Washington, DC 20006                            New York, NY 10019                               Harrisburg, PA 17120




      Potter Anderson & Corroon LLP                    Puerto Rico Attorney General                     Rhode Island Attorney General
     L. Katherine Good, Aaron H. Stulman                      PO Box 902192                               Attn Bankruptcy Department
        1313 N. Market Street, 6th Floor                 San Juan, PR 00902-0192                                150 S. Main St.
          Wilmington, DE 19801-3700                                                                          Providence, RI 02903




       Richards, Layton & Finger, PA                            Saiber LLC                                 Sam L. Jenkins, Jr., APLC
               Paul N. Heath                                  John M. August                                  Sam L. Jenkins, Jr.
              920 N. King St                          18 Columbia Turnpike, Suite 200                        2419 Kings Highway
           Wilmington, DE 19801                           Florham Park, NJ 07932                             Shreveport, LA 71103
                              Case 20-11177-KBO      Doc 381-1           Filed 07/28/20   Page 5 of 5
      Saul Ewing Arnstein & Lehr LLP            Securities & Exchange Commission                Securities & Exchange Commission
                Mark Minuti                     G Jeffrey Boujoukos Regional Director                Secretary of the Treasury
      1201 N. Market Street, Suite 2300             1617 JFK Boulevard Ste 520                              100 F St NE
           Wilmington, DE 19801                         Philadelphia, PA 19103                         Washington, DC 20549




Securities & Exchange Commission NY Office             Singer & Levick, P.C.                     South Carolina Attorney General
         Marc Berger Regional Director                Michelle E. Shriro, Esq.                     Attn Bankruptcy Department
               Brookfield Place                    16200 Addison Road, Suite 140                  Rembert C. Dennis Office Bldg.
             200 Vesey St, Ste 400                      Addison, TX 75001                          1000 Assembly St Room 519
           New York, NY 10281-1022                                                                     Columbia, SC 29201



      South Dakota Attorney General                    Stevens & Lee, P.C.                              Stevens & Lee, P.C.
        Attn Bankruptcy Department             Joseph H. Huston, Jr., David W. Giattino      Nicholas F. Kajon, Constantine D. Pourakis
           1302 East Highway 14                  919 North Market Street, 13th Floor              485 Madison Avenue, 20th Floor
                    Suite 1                            Wilmington, DE 19801                             New York, NY 10022
           Pierre, SD 57501-8501



       Tennessee Attorney General                     Texas Attorney General                        The Rosner Law Group LLC
        Attn Bankruptcy Department                   Attn Bankruptcy Department                 Frederick B. Rosner, Jason A. Gibson
           425 5th Avenue North                             300 W. 15th St                         824 N. Market Street, Suite 810
            Nashville, TN 37243                            Austin, TX 78701                            Wilmington, DE 19801




  Troutman Pepper Hamilton Sanders LLP        Troutman Pepper Hamilton Sanders LLP                      Tucker Arensberg
        Marcy J. McLaughlin Smith                        Richard E. Hagerty                     Sloane B. O’Donnell, Jordan S. Blask
        Hercules Plaza, Suite 5100                 401 9th Street, NW, Suite 1000                      1500 One PPG Place
           1313 N. Market Street                      Washington, DC 20004                             Pittsburgh, PA 15222
        Wilmington, DE 19899-1709



         US Attorney for Delaware                     Utah Attorney General                          Vermont Attorney General
       David C. Weiss c/o Ellen Slights             Attn Bankruptcy Department                       Attn Bankruptcy Department
          1007 Orange St Ste 700                    Utah State Capitol Complex                              109 State St.
                PO Box 2046                       350 North State Street, Suite 230                  Montpelier, VT 05609-1001
        Wilmington, DE 19899-2046                  Salt Lake City, UT 84114-2320



        Virginia Attorney General                  Washington Attorney General                    West Virginia Attorney General
        Attn Bankruptcy Department                  Attn Bankruptcy Department                     Attn Bankruptcy Department
             202 North Ninth St                       1125 Washington St SE                        State Capitol Bldg 1 Rm E-26
            Richmond, VA 23219                             PO Box 40100                             1900 Kanawha Blvd., East
                                                     Olympia, WA 98504-0100                           Charleston, WV 25305



 Wilmer Cutler Pickering Hale and Dorr LLP   Wilmer Cutler Pickering Hale and Dorr LLP        Wilmington Savings Fund Society, FSB
           Attn Andrew Goldman                      Benjamin W. Loveland, Esq.                        Attn Geoffrey J. Lewis
           7 World Trade Center                            60 State Street                            500 Delaware Avenue
           250 Greenwich Street                          Boston, MA 02109                             Wilmington, DE 19801
            New York, NY 10007



        Wisconsin Attorney General                  Wyoming Attorney General                 Young Conaway Stargatt & Taylor, LLP
        Attn Bankruptcy Department                  Attn Bankruptcy Department            Robert S. Brady, Esq., Robert F. Poppiti, Jr., Esq.,
         Wisconsin Dept. of Justice                     2320 Capitol Avenue                            Allison S. Mielke, Esq.
           114 East, State Capitol                        Kendrick Building                   Rodney Square, 1000 North King Street
          Madison, WI 53707-7857                       Cheyenne, WY 82002                              Wilmington, DE 19801
